Citation Nr: 0811101	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected compression fracture of L-1. 

2.  Entitlement to service connection for diabetes mellitus, 
as secondary to service-connected compression fracture of L-
1.

3.  Entitlement to service connection for hypertension, as 
secondary to service-connected compression fracture of L-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A videoconference hearing was held before the undersigned in 
May 2006.  The Board remanded the claim to the RO in July 
2006 for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The veteran is currently service-connected for a compression 
fracture of the L-1 vertebra, which is rated as zero percent 
disabling.  The veteran sustained this fracture from a motor 
vehicle accident in December 1960.  The medical evidence 
shows that the veteran underwent a magnetic resonance imaging 
(MRI) study in June 1998 that revealed disc protrusions at 
the L1-L2, L4-L5 and L5-S1 levels.  Accordingly, he currently 
has a diagnosis of degenerative disc disease of the lumbar 
spine.  The veteran has been denied a compensable rating on 
the basis that his current degenerative disc disease is not 
related to and has not been aggravated by the service-
connected compression fracture.

The veteran underwent VA examinations in January 2003 and 
October 2004.  The veteran has complained that the VA 
examinations, conducted by the same examiner, were not 
appropriately conducted and the reports do not accurately 
reflect what was actually said during the examination.  The 
veteran challenged the validity of these VA examinations and 
the opinions contained therein.  The VA examiner opined that 
the veteran's current degenerative disc disease is not 
related to the service-connected disability but rather to 
age, obesity and the veteran's occupation.

In support of his claim, the veteran submitted a letter from 
his private physician dated in January 2005, subsequent to 
the last VA examination.  This physician said that imaging 
studies revealed an obvious loss of vertebral height of L1 
and mild deformity of L2, which would be consistent with the 
veteran's history, and the 1998 MRI showed disc protrusions 
at L4-5 and L5-S1 levels that were slightly eccentric toward 
the right side and causing decrease in the neural foramina 
fat.  He reiterates the veteran's verbal history of seeing 
multiple physicians over the years for this problem with 
frequent flare ups of low back pain.  He opined that, in the 
absence of any other injuries or incidents, it appears at 
least as likely as not that the veteran's recurrent chronic 
low back pain is related to the in-service motor vehicle 
accident.

Given the veteran's complaints about the prior VA 
examinations and the subsequent favorable opinion he 
submitted, the Board remanded the claim to provide the 
veteran a new examination.  The new examiner was to consider 
all the evidence of record, including the private physician's 
letter, and provide an opinion as to whether the veteran's 
degenerative joint disease is due to the compression fracture 
vertebra or has been aggravated by the compression fracture.  
An examination was obtained, and the examiner opined that the 
veteran's degenerative joint disease was not related to the 
compression fracture vertebra.  However, the examiner did not 
opine whether the veteran's degenerative joint disease has 
been aggravated by the compression fracture.  Such opinion 
should be obtained from the examiner.  See Stegall, supra.

His appeals for service connection for diabetes mellitus and 
hypertension are inextricably intertwined with this claim, 
inasmuch as a grant of service connection for the disability 
could affect the outcome of the claims.  Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  Further consideration of these 
claims must be deferred to avoid piecemeal adjudication.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the July 
2007 VA spine examination is requested to 
provide an opinion as to whether the 
veteran's current degenerative disc 
disease of the lumbar spine is aggravated 
by the service-connected vertebral 
compression fracture.  If the examiner is 
unavailable, such opinion should be 
obtained by an appropriate physician.  The 
claims file must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and 
opinions.

The examiner is specifically directed to 
consider the January 2005 letter from the 
veteran's private physician in explaining 
the rationale for the opinion.

2.  If, and only if, the examiner opines 
that the veteran's current degenerative 
disc disease of the lumbar spine is 
aggravated by the service-connected 
vertebral compression fracture, schedule 
the veteran for a VA examination for his 
type II diabetes mellitus and 
hypertension.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

After reviewing the claims file and 
examining the veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
type II diabetes mellitus and/or 
hypertension is/are proximately due to or 
the result of his service-connected 
vertebral compression fracture or any 
treatment received for it.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

